Citation Nr: 1749025	
Decision Date: 10/31/17    Archive Date: 11/06/17

DOCKET NO. 12-26 224	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUES

1. Entitlement to service connection for a lung disorder, to include as due to exposure to paint and paint thinners. 

2. Entitlement to service connection for vertigo, to include as due to bilateral hearing loss and central vestibular disorder.

3. Entitlement to a total disability rating based on individual unemployability due to service connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Penelope E. Gronbeck, Attorney


ATTORNEY FOR THE BOARD

M. Neal, Associate Counsel
INTRODUCTION

The Veteran served on active duty from September 1975 to June 1977, including service aboard the USS Nashville.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from April 2009 and September 2011 rating decisions of the Albuquerque, New Mexico, Regional Office (RO) of the Department of Veterans Affairs (VA).

The matter was remanded by the Board in January 2015 in order to obtain an addendum medical opinion evaluating the etiology of the Veteran's lung disorder. That has been accomplished, and the claim of service connection for a lung disorder has been returned for further appellate consideration. See Stegall v. West, 11 Vet. App. 268, 271 (1998). In addition, the Board also directed the RO to readjudicate the claim of service connection for vertigo. That claim is addressed in the remand section below.

The Board has modified the Veteran's claims to encompass all disorders raised by the record. See Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009) (stating that, when determining the scope of a claim, the Board must consider "the [Veteran's] description of the claim; the symptoms the [Veteran] describes; and the information the [Veteran] submits or that the Secretary obtains in support of that claim").

The issues of entitlement to service connection for vertigo, to include as due to bilateral hearing loss, and to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. The Veteran has a current diagnosis of chronic obstructive pulmonary disease (COPD).

2. The Veteran's COPD was not shown in service or until many years thereafter; and, the preponderance of the evidence fails to establish that it is etiologically related to service, including exposure to paint and paint thinners.


CONCLUSION OF LAW

The criteria for a grant of service connection for a lung disorder, to include as due to exposure to paint and paint thinners, have not been met. 38 U.S.C.A. §§ 1101, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014) defined VA's duty to notify and assist a Veteran in the development of a claim. VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).

There is no indication in this record of a failure to notify. See Scott v. McDonald, 789 F.3rd 1375 (Fed. Cir. 2015). In June 2011, the RO mailed the Veteran a VCAA letter detailing the evidentiary requirements of a service connection claim, the evidence that the Veteran should send to VA, and VA's responsibilities to assist the Veteran. The Veteran has neither alleged, nor demonstrated, any prejudice with regard to the content or timing of VA's notices or other development. See Shinseki v. Sanders, 129 U.S. 1696 (2009) (clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).

Pursuant to the duty to assist, VA must obtain "records of relevant medical treatment or examination" at VA facilities. 38 U.S.C.A. §5103A (c)(2). All records pertaining to the conditions at issue are presumptively relevant. See Moore v. Shinseki, 555 F.3d 1369, 1374 (Fed. Cir. 2009); Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010). In addition, where the Veteran "sufficiently identifies" other VA medical records that he or she desires to be obtained, VA must also seek those records even if they do not appear potentially relevant based upon the available information. Sullivan v. McDonald, 815 F.3d 786, 793 (Fed. Cir. 2016) (citing 38 C.F.R. § 3.159 (c)(3)). 

With regard to the duty to assist, the Veteran's available service treatment records (STRs) and post-service treatment records, including private treatment records, have been secured to the extent possible. The Veteran was also afforded VA medical opinions in July 2012 and March 2016. The Board finds that the opinions obtained are adequate. The opinions were provided by a qualified medical professional and were predicated on a full reading of all available records. The examiner also provided detailed rationales for the opinions rendered. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008). Neither the Veteran nor the representative has challenged the adequacy of the opinions obtained. Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011) (holding that the Board is entitled to presume the competence of a VA examiner and the adequacy of his opinion). Accordingly, the Board finds that VA's duty to assist, including with respect to obtaining treatment records and a VA examination, has been met. 38 C.F.R. § 3.159(c)(4) (2016). 

Legal Criteria & Analysis

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a). Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 38 C.F.R. § 3.303. 

In relevant part, 38 U.S.C.A. § 1154 (a) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits. Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009). The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional." Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d at 1337 ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence"); Layno v. Brown, 6 Vet. App. 465, 470 (1994) (lay testimony is competent to establish the presence of observable symptomatology). Once evidence is determined to be competent, the Board must then determine whether such evidence is also credible. See Layno, 6 Vet. App. at 469 (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted"). 

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant. 38 U.S.C.A. 
§ 5107 (b); 38 C.F.R. §§ 3.102, 4.3.

The Board notes that it has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to the appeal. Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record. Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence). Hence, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.

The Veteran contends that he is entitled to service connection for a lung disorder related to or caused by his active service. Specifically, the Veteran avers that his COPD is due to exposure to paint and paint thinners while serving aboard the USS Nashville. See April 2009 Statement in Support of Claim. Additionally, the Veteran has argued that his COPD is related to his in-service pneumonia. See January 2009 correspondence.

According to STRs, the Veteran underwent an enlistment examination in September 1975. See September 1975 Report of Medical Examination. No abnormalities of the lungs were reported. In addition, the Veteran denied having chronic cough or shortness of breath. Id. Subsequently, the Veteran was hospitalized for pneumonia of the left lower lobe. See November 1975 clinical record note (STR). In June 1977, the Veteran underwent a separation examination. See June 1977 Report of Medical Examination. Similarly, no abnormalities of the lungs, including residuals of pneumonia, were noted.

In April 2004, the Veteran presented to a private physician with chest pain and shortness of breath. See April 2004 G.C. Regional Medical Center EDP history and physical worksheet. A review of systems noted productive cough and pleuritic chest pain.

A VA physical examination of the Veteran took place in August 2006. See August 2006 VA Admission History and Physical Examination. The VA physician reported COPD with some shortness of breath with exertion. In addition, the physician noted that the Veteran cannot quit smoking. Id. Subsequently, the Veteran presented to his private physician with complaints of coughing and shortness of breath. See January 2007 private treatment note by Dr. C.S. The private physician noted that his coughing and shortness of breath are due to smoking. Id.

In an April 2009 statement, the Veteran indicates that he breathed fumes from red lead paint that was later forbidden while serving on the USS Nashville. See April 2009 Statement in Support of Claim; see also July 2014 Statement in Support of Claim; September 2009 correspondence; August 2009 correspondence; March 2009 correspondence; November 2008 correspondence; August 2008 correspondence; August 2004 correspondence; June 2004 Statement in Support of Claim.

The Veteran underwent a VA respiratory examination in July 2012. See July 2012 Compensation and Pension Respiratory Examination Note. In his report, the examiner confirmed the Veteran's diagnosis of COPD. The examiner also stated that the Veteran's in-service left lower lobe pneumonia was an acute illness and left no residuals. Chest X-rays performed in connection with the examination revealed no evidence of acute cardiopulmonary disease. Pulmonary function tests showed a suspected small airway obstruction, increased residual volume, and decreased diffusion capacity. According to the examiner, the Veteran reported that he began smoking as a child and that he smokes 2 packs of cigarettes a day. Id. The examiner concluded that the lung changes are most likely caused by or a result of his tobacco smoking since an early age.

Pursuant to the Board's January 2015 remand, the RO obtained an addendum opinion to the July 2012 VA examination regarding whether the Veteran's COPD is related to his reported exposure to paint and paint thinners. See March 2016 Compensation and Pension Respiratory Examination Note. The examiner reviewed medical literature and stated that direct thinner inhalation causes lung damage almost immediately (within 5 weeks of inhalation). The examiner determined that if the Veteran's lungs were affected during service, he would have been "severely compromised if still living." According to the examiner, the inhalation of paint thinner also causes damage to the brain, kidney, liver, and reproductive systems, and paint fume inhalation residuals are mostly related to cancer and cognitive decline. However, the Veteran's June 1977 separation examination did not record any pulmonary complaint. Based on this information and the Veteran's treatment records, the examiner concluded that his COPD was less likely as not incurred in or caused by his service, including exposure to paint or paint thinners. 

Upon review of the record, the Board finds that the Veteran's diagnosed lung disorder is not etiologically related to service, including exposure to paint or paint thinners. The Board acknowledges the current diagnosis of COPD. Additionally, the Board finds the Veteran competent to testify to having served aboard the USS Nashville and having inhaled paint and paint thinner. Moreover, military personnel records confirm that he served on the USS Nashville. Accordingly, the Board finds Veteran's testimony credible. Simultaneously, however, the Board finds that the Veteran, as a lay person, is not competent to testify to the etiology of his COPD. See Layno, 6 Vet. App. at 470. In this regard, the only competent etiological opinions of record are the March 2016 and July 2012 VA medical opinions. The July 2012 examination confirmed the diagnosis of COPD, but determined that the Veteran's in-service pneumonia left no residuals after his service. Chest X-rays performed in connection with the examination verified the examiner's finding. The examiner concluded in the March 2016 addendum opinion that the Veteran's COPD was most likely caused by or a result of tobacco smoking, not by any in-service exposure to paint or paint thinners. Indeed, both private and VA treatment providers cite the Veteran's history of smoking as causing respiratory symptoms. See August 2006 VA Admission History and Physical Examination; January 2007 private treatment note by Dr. C.S.

Moreover, the March 2016 addendum opinion found that the Veteran's COPD was not due to exposure to paint or paint thinners because STRs lack any reported symptomatology, which would occur almost immediately after exposure. The examiner based his determination on medical literature. There is no evidence to doubt the credibility of either opinion. In addition, both opinions provided detailed rationales and were based on a review of the medical record. Therefore, with no other competent and credible evidence of record, the criteria for a grant of service connection for a lung disorder, to include as due to exposure to paint and paint thinners, have not been met.

In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine. However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not helpful. 38 U.S.C.A § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).



ORDER

Entitlement to service connection for a lung disorder, to include as due to exposure to paint and paint thinners, is denied.


REMAND

Unfortunately, another remand is required for the claim of service connection for vertigo and for TDIU. Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the claims so that the Veteran is afforded every possible consideration.

In April 2005, the Veteran presented to a private audiologist for a hearing examination. See April 2005 A.E.N.T. audiology report. The Veteran reported to his private physician problems with imbalance when he walked and occasional episodes of "spinning dizziness" lasting about 30 seconds at a time. See April 2005 private treatment note by Dr. T.F. The Veteran was diagnosed with vertigo.

During a November 2007 VA hearing examination, the Veteran complained of dizziness. See November 2007 Compensation and Pension Audio Examination note. Subsequently, a private audiologist recommended further evaluation of the Veteran's dizziness. See July 2009 S.W. hearing services examination report. The Veteran also reported being exposed to military noise without hearing protection while serving in the Navy. See September 2009 VA audiology consultation note. 

The Veteran underwent an additional VA hearing examination in June 2011. See June 2011 Compensation and Pension Exam Report. The Veteran reported military noise exposure, including the firing of large guns without using ear protection. He also reported experiencing daily dizziness since service. The examiner stated that he could not opine on the etiology of the Veteran's dizziness without resort to mere speculation and recommended accurate vestibular testing. See also July 2009 Statement in Support of Claim.

Accordingly, in August 2011, the Veteran presented to a VA ENT examination. See August 2011 Compensation and Pension Examination Report. The examiner performed vestibular studies and determined that there was no evidence of peripheral vestibular problems. Simultaneously, however, the examiner stated that the findings were consistent with central vestibular involvement, including as due to the Veteran's non-service connected anxiety or posttraumatic stress disorder (PTSD) and/or close explosions as reported by the Veteran. Subsequently, the RO denied service connection for vertigo on the ground that there was no evidence that the Veteran's vertigo is related to his service-connected bilateral hearing loss or that it began in service.

More recently, in May 2016, the Veteran presented to his VA primary care physician with complaints of vertigo. See May 2016 VA primary care note (Virtual VA). The physician provided an assessment of vertigo and ordered vestibular rehabilitation.

The Board finds that an addendum medical opinion is necessary to clarify the etiology of the Veteran's vertigo. The results of vestibular studies conducted as part of the August 2011 VA examination indicated central vestibular involvement. The examiner opined that the central vestibular involvement was probably secondary to non-service connected anxiety or PTSD "and/or" military noise exposure. In addition, the Veteran's VA primary care physician has referred him to vestibular rehabilitation in connection with his vertigo. Thus, although the examination ruled out a diagnosis of peripheral vestibular disorder, there is a sufficient indication that the Veteran's vertigo may be due to a central vestibular involvement that, in turn, may be related to military noise exposure. See 38 U.S.C.A. § 5103A(d) (West 2014); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the Board directs the AOJ to obtain an addendum opinion to determine whether the Veteran's vertigo is related to a noise-induced central vestibular disorder. In so doing, the examiner must specifically address the May 2016 referral for vestibular rehabilitation. Additionally, the examiner must state clearly whether or not the Veteran's vertigo is related to his service-connected bilateral hearing loss. 

Finally, the Board reiterates that the issue of entitlement to a TDIU is inextricably intertwined with the issue of service connection for vertigo, and consideration of that issue must, therefore, be deferred.

The Veteran is hereby notified that it is his responsibility to report for any scheduled examination and to cooperate in the development of the case, and that the consequences of failure to report for a VA examination without good cause may include denial of the claim. 38 C.F.R. §§ 3.158 and 3.655 (2016).

Accordingly, the case is REMANDED for the following action:

1. With any required assistance of the Veteran, obtain any outstanding VA and/or private medical records and associate them with the claims file.

2. Contact the examiner that performed the August 2011 VA examination if available, or other otorhinolaryngologist if necessary, and obtain an addendum opinion to determine whether the Veteran's vertigo is related to a noise-induced central vestibular disorder or to his service-connected bilateral hearing loss. If the examiner determines that an in-person examination is necessary in order to provide an opinion, then such an examination must be performed. The claims folder must be made available to the examiner for review in connection with the examination, and the examiner must acknowledge such review in the examination report.

The examiner must provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran's vertigo has been caused or aggravated by a service noise-induced central vestibular disorder or his service-connected bilateral hearing loss.

The examiner must specifically address the May 2016 referral for vestibular rehabilitation, as well as the August 2011 VA examiner's finding that central vestibular involvement was probably secondary to non-service connected anxiety or PTSD "and/or" military noise exposure. A complete rationale must be given for all opinions and conclusions expressed. 

The examiner is advised that the Veteran is competent to report injuries and symptoms and that his reports must be considered in formulating the requested opinions.

3. Thereafter, readjudicate the Veteran's claims based on the new evidence of record. If any benefit sought on appeal is not granted in full, the Veteran and his representative should be issued a supplemental statement of the case and provided an opportunity to respond. The case should then be returned to the Board for further appellate consideration, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
CAROLINE B. FLEMING
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


